Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3721 DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 08/31/08 STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. August 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.8% Rate (%) Date Amount ($) Value ($) Alabama.8% Alabama Port Authority, Docks Facilities Revenue (Insured; MBIA, Inc.) 5.00 10/1/22 5,000,000 Huntsville Health Care Authority, Revenue (Insured; MBIA, Inc.) 5.00 6/1/13 1,600,000 Alaska3.3% Alaska International Airports, Revenue (Insured; AMBAC) 5.50 10/1/11 2,560,000 Alaska International Airports, Revenue (Insured; AMBAC) 5.50 10/1/12 1,620,000 Alaska Student Loan Corporation, Student Loan Revenue (Insured; AMBAC) 6.00 7/1/10 6,380,000 a Anchorage, Electric Utility Revenue (Insured; MBIA, Inc.) 6.50 12/1/09 2,910,000 Anchorage GO (Schools) (Insured; FGIC) 5.88 12/1/10 1,500,000 a Anchorage GO (Schools) (Insured; FGIC) 5.88 12/1/10 2,365,000 a Anchorage, GO (Schools) (Insured; FGIC) 5.25 9/1/13 2,000,000 a Northern Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/10 4,745,000 a Northern Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.20 6/1/10 1,385,000 a Arizona3.0% Arizona Transportation Board, Highway Revenue 5.00 7/1/21 12,800,000 b,c 13,794,944 Arizona Water Infrastructure Finance Authority, Water Quality Revenue 5.00 10/1/22 3,000,000 3,210,900 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.13 7/1/15 3,645,000 3,596,230 Salt River Project Agricultural Improvement and Power District, Electric System Revenue (Salt River Project) 5.00 1/1/24 4,000,000 4,219,560 California3.6% ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.13 3/1/18 1,000,000 1,007,380 Arcadia Unified School District, GO (Insured; FSA) 0.00 8/1/20 1,635,000 d 914,112 California, GO (Various Purpose) 5.00 11/1/22 3,000,000 3,097,860 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/24 2,500,000 2,646,250 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,103,440 California Housing Finance Agency, Home Mortgage Revenue 4.55 8/1/21 5,000,000 4,483,200 Elsinore Valley Municipal Water District, COP (Insured; FGIC) 5.38 7/1/16 3,295,000 3,574,021 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/19 2,000,000 2,003,220 Rancho Mirage Joint Powers Financing Authority, COP (Eisenhower Medical Center) (Insured; MBIA, Inc.) 7/1/22 Sacramento County Sanitation District Financing Authority, Revenue (Sacramento Regional County Sanitation District) (Insured; FGIC) 12/1/23 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 6/1/25 Colorado.7% Colorado Springs School District Number 11, GO Improvement Bonds 12/1/09 Colorado Springs School District Number 11, GO Improvement Bonds 12/1/10 Colorado Springs School District Number 11, GO Improvement Bonds 12/1/11 Connecticut.1% Mashantucket Western Pequot Tribe, Special Revenue 9/1/09 1,000,000 b District of Columbia1.4% District of Columbia (Insured; MBIA, Inc.) 6/1/12 District of Columbia, HR (Children's Hospital Obligated Group Issue) (Insured; FSA) 7/15/18 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 10/1/21 District of Columbia, Revenue (Howard University Issue) (Insured; AMBAC) 5.00 10/1/22 2,660,000 2,727,458 Florida17.8% Bay County, Sales Tax Revenue (Insured; AMBAC) 5.00 9/1/24 3,325,000 3,382,024 Brevard County, Local Option Fuel Tax Revenue (Insured; FGIC) 5.00 8/1/23 1,260,000 1,264,334 Broward County School Board, COP (Master Lease Purchase Agreement) (Insured; FSA) 5.50 7/1/11 4,715,000 a 5,165,235 Capital Projects Finance Authority, Student Housing Revenue (Capital Projects Loan Program - Florida Universities) (Insured; MBIA, Inc.) 5.50 10/1/16 4,285,000 4,490,037 Clay County Housing Finance Authority, SFMR (Multi-County Program) (Collateralized: FNMA and GNMA) 4.85 10/1/11 325,000 330,499 Collier County, Gas Tax Revenue (Insured; AMBAC) 5.25 6/1/19 2,190,000 2,293,039 Collier County School Board, COP (Master Lease Program Agreement) (Insured; FSA) 5.25 2/15/20 3,500,000 3,823,540 Collier County School Board, COP (Master Lease Program Agreement) (Insured; FSA) 5.25 2/15/22 2,000,000 2,175,520 Dade County, Water and Sewer System Revenue (Insured; FGIC) 6.25 10/1/11 2,115,000 2,318,886 Florida Board of Education, Lottery Revenue (Insured; FGIC) 5.25 7/1/18 9,330,000 9,745,745 Florida Board of Education, Lottery Revenue (Insured; FGIC) 5.25 7/1/18 2,500,000 2,647,475 Florida Board of Education, Lottery Revenue (Insured; FGIC) 7/1/19 Florida Department of Transportation, Turnpike Revenue 7/1/23 Florida Education System, University of Florida Housing Revenue (Insured; FGIC) 7/1/22 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 7/1/12 Florida Municipal Power Agency, Revenue (Stanton II Project) (Insured; AMBAC) 10/1/15 Florida Ports Financing Commission, Revenue (State Transportation Trust Fund - Intermodal Program) (Insured; FGIC) 10/1/16 Florida Water Pollution Control Financing Corporation, Water PCR 1/15/21 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; MBIA, Inc.) 7/1/22 Hillsborough County, Junior Lien Utility Revenue (Insured; AMBAC) 8/1/14 Hillsborough County School Board, COP (Master Lease Purchase Agreement) (Insured; MBIA, Inc.) 7/1/16 Indian River County, GO (Insured; MBIA, Inc.) 7/1/20 Indian Trace Development District, Water Management Special Benefit Assessment (Insured; MBIA, Inc.) 5/1/20 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 10/1/14 Jacksonville, Better Jacksonville Sales Tax Revenue (Insured; AMBAC) 10/1/15 Jacksonville, Guaranteed Entitlement Revenue (Improvement) (Insured; FGIC) 10/1/16 Jacksonville, Sales Tax Revenue (River City Renaissance Project) (Insured; FGIC) 10/1/18 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 9/1/17 Lee County, Transportation Facilities Revenue (Insured; AMBAC) 10/1/15 Lee County Industrial Development Authority, Healthcare Facilities Revenue (Cypress Cove at Healthpark Florida, Inc. Project) 10/1/08 Martin County, Utilities System Revenue (Insured; FGIC) 10/1/12 Martin County, Utilities System Revenue (Insured; FGIC) 10/1/13 Miami-Dade County, Public Service Tax Revenue (UMSA Public Improvements) (Insured; AMBAC) 4/1/16 Miami-Dade County, Transit System Sales Surtax Revenue (Insured; XLCA) 7/1/24 Miami-Dade County, Water and Sewer System Revenue (Insured; FSA) 10/1/17 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 8/1/15 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 10/1/17 Northern Palm Beach County Improvement District, Water Control and Improvement (Unit of Development Number 5B) 8/1/09 630,000 a Orange County, Tourist Development Tax Revenue (Insured; AMBAC) 10/1/15 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; MBIA, Inc.) 10/1/11 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7/1/22 Palm Beach County, Criminal Justice Facilities Revenue (Insured; FGIC) 6/1/10 Palm Beach County, Public Improvement Revenue (Convention Center Project) (Insured; FGIC) 11/1/11 1,785,000 a Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 8/1/14 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; FSA) 5.50 8/1/12 4,910,000 a 5,435,075 Polk County, Constitutional Fuel Tax Improvement Revenue (Insured; MBIA, Inc.) 5.00 12/1/19 1,330,000 1,394,412 Polk County, Utility System Revenue (Insured; FGIC) 5.25 10/1/18 2,000,000 2,123,940 Sarasota County School Board, COP (Master Lease Program Agreement) (Insured; FGIC) 5.00 7/1/15 1,000,000 1,065,420 Seminole County, Water and Sewer Revenue 5.00 10/1/21 1,050,000 1,097,859 Seminole County, Water and Sewer Revenue 5.00 10/1/22 4,530,000 4,713,420 Volusia County School Board, Sales Tax Revenue (Insured; FSA) 5.38 10/1/15 4,000,000 4,313,320 Georgia4.4% Athens Housing Authority, Student Housing LR (UGAREF East Campus Housing, LLC Project) (Insured; AMBAC) 5.25 12/1/15 2,560,000 2,743,629 Athens Housing Authority, Student Housing LR (UGAREF East Campus Housing, LLC Project) (Insured; AMBAC) 5.25 12/1/16 2,700,000 2,874,933 Atlanta, Water and Wastewater Revenue (Insured; FSA) 5.25 11/1/15 5,000,000 5,485,450 Augusta, Water and Sewerage Revenue (Insured; FSA) 5.00 10/1/23 5,000,000 5,322,000 Austin Trust (Georgia, GO) 5.00 7/1/24 10,000,000 b,c 10,655,450 Milledgeville and Baldwin County Development Authority, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) 9/1/10 Milledgeville and Baldwin County Development Authority, Revenue (Georgia College and State University Foundation Property III, LLC Student Housing System Project) 9/1/14 1,710,000 a Municipal Electric Authority of Georgia, Combustion Turbine Project Revenue (Insured; MBIA, Inc.) 11/1/16 Hawaii.3% Kuakini Health System, Special Purpose Revenue 7/1/12 Illinois2.5% Chicago Housing Authority, Revenue (Capital Program) 7/1/10 Chicago O'Hare International Airport, General Airport Third Lien Revenue (Insured; CIFG) 1/1/15 Chicago Park District, GO Limited Tax Park (Insured; FGIC) 1/1/20 Cook County Community High School District Number 219, GO (Insured; FSA) 12/1/24 Illinois Health Facilities Authority, Revenue (The Passavant Memorial Area Hospital Association Project) 10/1/10 4,850,000 a Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; MBIA, Inc.) 0/5.55 6/15/21 2,500,000 e Indiana.1% Indiana Health Facility Financing Authority, Revenue (Ascension Health Subordinate Credit Group) 5/1/13 Kansas2.3% Burlington, EIR (Kansas City Power and Light Company Project) (Insured; XLCA) 4/1/11 Wyandotte County/Kansas City Unified Government, Tax-Exempt Sales Tax Special Obligation Revenue (Redevelopment Project Area B) 12/1/16 Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 9/1/18 Kentucky1.4% Ashland, PCR (Ashland Inc. Project) 11/1/09 Kentucky Asset/Liability Commission, Project Notes (Federal Highway Trust First Series) (Insured; MBIA, Inc.) 9/1/18 Kentucky Municipal Power Agency, Power System Revenue (Praire State Project) (Insured; MBIA, Inc.) 9/1/19 Louisiana.2% Morehouse Parish, PCR (International Paper Company Project) 11/15/13 Maine1.1% Jay, SWDR (International Paper Company Projects) 11/1/17 Maine Housing Authority, Mortgage Purchase 11/15/21 Maryland.3% Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 1/1/22 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 1/1/23 Massachusetts.6% Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 1/1/22 Michigan2.5% Detroit, Water Supply System Revenue (Insured; FSA) 7/1/22 Detroit Local Development Finance Authority, Tax Increment Revenue 5/1/10 Michigan Building Authority, Revenue (State Police Communications System) 10/1/13 Michigan Hospital Finance Authority, Revenue (Oakwood Obligation Group) 11/1/11 Michigan Hospital Finance Authority, Revenue (Sparrow Obligation Group) 11/15/11 Michigan Hospital Finance Authority, Revenue (Sparrow Obligation Group) 11/15/11 3,250,000 a Minnesota2.7% Lakeville Independent School District Number 194, GO (Insured; FSA) 2/1/18 Minneapolis-Saint Paul Metropolitan Airports Commission, Subordinate Airport Revenue (Insured; FGIC) 1/1/25 Minnesota Public Facilities Authority, Clean Water Revenue 3/1/20 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 11/15/17 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 11/15/21 Mississippi.6% Mississippi Development Bank, Special Obligation Revenue (Madison County Highway Construction Project) (Insured; FGIC) 1/1/22 Missouri1.0% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 6/1/20 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (BJC Health System) 5/15/17 Nevada1.2% Clark County School District, GO (Limited Tax) 6/15/25 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 6/1/18 New Hampshire.5% New Hampshire Higher Educational and Health Facilities Authority, HR (The Cheshire Medical Center Issue) 7/1/18 New Jersey3.1% Bayonne, Temporary Note 10/24/08 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 2/15/20 Casino Reinvestment Development Authority, Revenue (Insured; MBIA, Inc.) 6/1/19 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/15 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/16 New Jersey Educational Facilities Authority, Revenue (Rider University Issue) (Insured; Radian) 7/1/10 New Jersey Educational Facilities Authority, Revenue (Rider University Issue) (Insured; Radian) 7/1/11 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 7/1/12 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty) 6/1/21 New Mexico.6% Jicarilla, Apache Nation Revenue 9/1/11 Jicarilla, Apache Nation Revenue 9/1/13 New York5.1% Long Island Power Authority, Electric System General Revenue (Insured; MBIA, Inc.) 9/1/15 3,000,000 f New York City 8/1/18 New York City 4/1/20 New York City 4/1/22 New York State Dormitory Authority, Mortgage HR (The Long Island College Hospital) (Insured; FHA) 8/15/15 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 7/1/24 New York State Local Government Assistance Corporation 4/1/16 New York State Thruway Authority, Local Highway and Bridge Service Contract Revenue Bonds 4/1/12 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/18 New York State Urban Development Corporation, Corporate Purpose Subordinate Lien 7/1/19 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, L.P. Facility) 11/15/12 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/28 North Carolina4.0% Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) (Insured; FSA) 1/15/20 North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/14 North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/21 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; AMBAC) 1/1/20 North Carolina Medical Care Commission, FHA Insured Mortgage Revenue (Morehead Memorial Hospital Project) (Insured; FSA) 11/1/20 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 10/1/13 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (The United Methodist Retirement Homes Project) 10/1/19 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; FSA) 1/1/16 2,540,000 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue (Insured; FSA) 1/1/17 Ohio2.1% Cuyahoga County, Revenue (Cleveland Clinic Health System) 1/1/17 5,000,000 Franklin County Convention Facilities Authority, Tax and Lease Revenue Anticipation Bonds 12/1/23 2,075,000 Knox County, Hospital Facilities Revenue (Knox Community Hospital) (Insured; Radian) 6/1/12 1,500,000 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; CIFG) 5/1/16 3,230,000 a Ohio Water Development Authority, PCR (Buckeye Power, Inc. Project) (Insured; AMBAC) 5/1/22 4,130,000 Oregon1.5% Portland, Second Lien Sewer System Revenue 6/15/24 2,645,000 Portland, Second Lien Sewer System Revenue 6/15/25 2,780,000 Washington County Unified Sewerage Agency, Senior Lien Sewer Revenue (Insured; FGIC) 10/1/12 5,670,000 Pennsylvania5.4% Allegheny County, Airport Revenue (Pittsburgh International Airport) (Insured; MBIA, Inc.) 1/1/11 Allegheny County Industrial Development Authority, EIR (USX Corporation Project) 11/1/11 Allegheny County Industrial Development Authority, PCR (Duquesne Light Company Project) (Insured; AMBAC) 9/1/11 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 12/15/17 Delaware River Joint Toll Bridge Commission, Bridge Revenue 7/1/13 Delaware Valley Regional Finance Authority, Local Government Revenue 7/1/17 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 3/15/23 Harrisburg Authority, Resource Recovery Facility Revenue 12/15/10 1,420,000 d Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital) (Insured; AMBAC) 6/1/12 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 1/15/15 Philadelphia, GO (Insured; XLCA) 2/15/13 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 2,580,000 2,559,902 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.00 12/1/11 1,475,000 a 1,642,014 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.00 12/1/12 525,000 565,667 Rhode Island.6% Rhode Island Health and Educational Building Corporation, Health Facilities Revenue (Saint Antoine Residence Issue) (LOC; Allied Irish Banks) 5.50 11/15/09 1,430,000 1,460,702 Rhode Island Student Loan Authority, Student Loan Program Revenue (Insured; AMBAC) 4.80 12/1/21 3,600,000 3,255,660 South Carolina3.2% Berkeley County School District, Installment Purchase Revenue (Securing Assets for Education) 5.25 12/1/21 9,395,000 9,480,025 Charleston Educational Excellence Financing Corporation, Installment Purchase Revenue (Charleston County School District, South Carolina Project) 5.25 12/1/21 5,000,000 5,195,100 Dorchester County School District Number 2, Installment Purchase Revenue (Growth Remedy Opportunity Without Tax Hike) 5.25 12/1/21 5,000,000 5,120,500 Hilton Head Island Public Facilities Corporation, COP (Insured; AMBAC) 5.00 3/1/13 1,065,000 1,137,090 Tobacco Settlement Revenue Management Authority, Tobacco Settlement Asset-Backed Refunding Bonds 6/1/18 Tennessee.5% Tennessee Housing Development Agency Homeownership Program Revenue 7/1/10 Tennessee Housing Development Agency Homeownership Program Revenue 7/1/11 Texas9.1% Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/17 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/18 Austin Convention Enterprises, Inc., Convention Center Hotel Second Tier Revenue 1/1/20 Bexar County, Revenue (Venue Project) (Insured; MBIA, Inc.) 8/15/13 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Facility Improvement Corporation Revenue (Learjet Inc. Project) 1/1/16 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue (Insured; XLCA) 11/1/18 Deer Park Independent School District, Limited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Insured; FSA) 2/15/21 Gulf Coast Waste Disposal Authority, Bayport Area System Revenue (Insured; AMBAC) 10/1/14 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Hospital System) (Insured; FSA) 6/1/12 Houston, Combined Utility System, First Lien Revenue (Insured; FSA) 5/15/21 Houston, Combined Utility System, First Lien Revenue (Insured; MBIA, Inc.) 5/15/12 Lewisville, Combination Tax and Revenue Certificates of Obligation (Insured; MBIA, Inc.) 2/15/20 Lower Colorado River Authority, Revenue 5/15/23 Lower Colorado River Authority, Transmission Contract Revenue (LCRA Transmission Services Corporation Project) (Insured; FGIC) 5/15/20 North Texas Tollway Authority, System Revenue 1/1/23 Port of Corpus Christi Industrial Development Corporation, Revenue (Valero Refining and Marketing Company Project) 4/1/18 San Antonio, Electric and Gas Systems Revenue 2/1/23 Tarrant County Health Facilities Development Corporation, Health Resources System Revenue (Insured; MBIA, Inc.) 5.75 2/15/14 5,000,000 5,621,600 Tarrant County Health Facilities Development Corporation, Health System Revenue (Harris Methodist Health System) 6.00 9/1/10 7,725,000 8,016,310 White Settlement Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/22 2,535,000 2,623,446 Utah3.4% Jordanelle Special Service District (Special Assessment Improvement District) 8.00 10/1/11 3,210,000 3,381,542 Orem, Sales Tax Revenue (Insured; AMBAC) 5.00 4/15/12 3,325,000 a 3,601,873 Puttable Floating Option Tax Exempt Receipts (Utah Transit Authority, Sales Tax Revenue) 5.00 6/15/24 17,000,000 b,c 17,900,320 Utah Building Ownership Authority, LR (State Facilities Master Lease Program) 5.00 5/15/17 2,950,000 3,137,060 Virginia1.8% Peninsula Ports Authority, Revenue (Port Facility-CSX Transportation Project) 6.00 12/15/12 4,150,000 4,349,864 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds 5.25 6/1/12 3,000,000 a 3,175,830 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 4.50 9/1/18 2,450,000 2,604,742 Virginia Port Authority, Commonwealth Port Fund Revenue 7/1/19 Washington3.2% Energy Northwest, Columbia Generating Station Electric Revenue 7/1/23 Franklin County, GO (Pasco School District Number 1) (Insured; FSA) 12/1/19 Goat Hill Properties, LR (Government Office Building Project) (Insured; MBIA, Inc.) 12/1/20 Port of Seattle, Limited Tax GO (Insured; FSA) 11/1/16 Port of Tacoma, Limited Tax GO (Insured; FSA) 12/1/20 Seattle, Municipal Light and Power Improvements Revenue (Insured; FSA) 3/1/10 Washington 10/1/12 Washington 10/1/12 Washington Housing Finance Commission (Single Family Program) (Collateralized: FHLMC, FNMA and GNMA) 12/1/37 West Virginia.4% West Virginia Economic Development Authority, LR (Department of Environmental Protection) 11/1/22 Wisconsin.5% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Medical Group, Inc. Project) (Insured; FSA) 11/15/11 U.S. Related2.9% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 5,000,000 a 5,285,000 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 4,300,000 a 4,545,100 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.75 7/1/10 3,000,000 a 3,171,000 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,500,000 1,499,895 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 5.50 7/1/13 2,500,000 2,678,225 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc.) 5.25 7/1/12 2,440,000 2,477,576 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/16 510,000 517,900 Puerto Rico Public Buildings Authority, Government Facilities Revenue (Insured; XLCA) 5.25 7/1/20 2,000,000 2,016,540 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 1,125,000 1,154,228 Total Long-Term Municipal Investments (cost $810,769,940) Short-Term Municipal Coupon Maturity Principal Investments1.1% Rate (%) Date Amount ($) Value ($) North Carolina.6% North Carolina Education Assistance Authority, Student Loan Revenue (Insured; AMBAC and Liquidity Facility; Wachovia Bank) 9/7/08 5,000,000 g Tennessee.5% Sevier County Public Building Authority, Local Government Public Improvement Revenue (Insured; AMBAC and Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 9/7/08 3,900,000 g Total Short-Term Municipal Investments (cost $8,900,000) Total Investments (cost $819,669,940) 100.9% Liabilities, Less Cash and Receivables (.9%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2008, these securities amounted to $43,361,654 or 5.3% of net assets. c Collateral for floating rate borrowings. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. f Variable rate securityinterest rate subject to periodic change. g Variable rate demand note - rate shown is the interest rate in effect at August 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. At August 31, 2008, the aggregate cost of investment securities for income tax purposes was $819,669,940. Net unrealized apreciation on investments was $6,462,789 of which $15,400,959 related to appreciated investment securities and $8,938,170 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. FORM N-Q Item 1. Schedule of Investments. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS INTERMEDIATE MUNICIPAL BOND FUND, INC. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 By: /s/ James Windels James Windels Treasurer Date: October 27, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
